Citation Nr: 0412995	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  96-15 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") 
served on active duty from September 1956 to September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
1995 by the RO which denied reopening of the veteran's claim 
for service connection for a seizure disorder.  The veteran 
entered notice of disagreement with this decision in November 
1995; the RO issued a statement of the case in March 1996; 
and the veteran entered a substantive appeal, on a VA Form 9, 
which was received in April 1996.

During the appeal, the Board issued decisions in July 1997, 
May 2000, and November 2001, finding that new and material 
evidence had not been presented and denying reopening of a 
claim for service connection for a seizure disorder.  These 
Board decisions were subsequently vacated by orders of the 
United States Court of Appeals for Veterans Claims (Court).  
The November 2001 Board decision was vacated by a June 2002 
Court order.  The Joint Motion to Remand supporting the 
Court's June 2002 order reflects that the November 2001 Board 
decision was vacated and remanded for the Board to address 
additional medical evidence submitted since the prior final 
denial of the claim for a determination of whether the 
additional evidence constituted new and material evidence 
sufficient to reopen a claim for service connection for a 
seizure disorder.  

In March 2003, the Board issued another decision, finding (1) 
that a May 1987 Board decision denial of reopening of a claim 
for service connection for a seizure disorder was final when 
issued; and (2) that the additional evidence associated with 
the claims file since the Board's May 1987 denial of the 
claim was not new and material and therefore was not 
sufficient to reopen the claim of service connection for a 
seizure disorder.

The case was thereafter appealed to the Court.  The March 
2003 Board decision was vacated by an October 2003 Court 
order.  The Joint Motion to Remand supporting the Court's 
October 2003 order reflects that the March 2003 Board 
decision failed to consider additional evidence and failed to 
provide adequate reasons and bases for its conclusion that 
the veteran failed to present new and material evidence 
sufficient to reopen a claim for service connection for a 
seizure disorder.  The case was returned to the Board.

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

At the outset, this case has a complicated procedural 
history.  The veteran had active service from September 1956 
to September 1957.  In a 1957 rating decision, the RO denied 
service connection for epilepsy (including "nervousness"), 
finding that the veteran's epilepsy preexisted service and 
was not aggravated by service.  The veteran did not timely 
appeal that determination and the 1957 rating decision became 
final.  

In Board decisions of March 1979, January 1983, December 
1984, and May 1987, the Board subsequently denied the 
veteran's claims to reopen the issue of entitlement to 
service connection for epilepsy, or a seizure disorder.

Then, in a September 1995 rating decision, the RO found that 
new and material evidence had not been submitted sufficient 
to reopen the claim of service connection for a seizure 
disorder.  The veteran timely appealed that determination.  
In a July 1997 decision, the Board once again found that no 
new and material evidence had been submitted sufficient to 
reopen the claim of service connection for a seizure 
disorder.  

The veteran thereafter appealed the Board's September 1995 
decision to the Court.  As noted hereinabove, during the 
appeal, the Board's July 1997 decision was vacated by a Court 
Order in November 1998.  Then, a May 2000 Board decision was 
issued, again denying the veteran's claim on a new and 
material evidence basis; that decision was also thereafter 
vacated by a Court Order in March 2001.  The Board then 
issued a November 2001 decision again finding that new and 
material evidence had not been presented.  The November 2001 
Board decision was subsequently vacated by a Court Order in 
June 2002.  The Joint Motion to Remand supporting the Court's 
June 2002 order reflects that the November 2001 Board 
decision was vacated and remanded for the Board to address 
additional medical evidence submitted since the prior final 
denial of the claim for a determination of whether the 
additional evidence constituted new and material evidence 
sufficient to reopen a claim for service connection for a 
seizure disorder.  

The Board thereafter issued another decision in March 2003, 
once again finding that new and material evidence had not 
been presented sufficient to reopen the claim of service 
connection for epilepsy, or a seizure disorder.  The March 
2003 Board decision was vacated by a Court Order in October 
2003.

The case was once again returned to the Board.  

The veteran submitted additional evidence for consideration.  
With regard to the additional evidence submitted, the 
veteran's attorney provided a statement in January 2004, 
requesting a remand to the RO so that the additional evidence 
and argument may be considered in the first instance by the 
Agency of Original Jurisdiction (RO).  In this case, the 
veteran submitted additional evidence directly to the Board, 
some of which is not duplicative of evidence previously 
submitted.  Neither the veteran nor his representative has 
waived the veteran's procedural right of initial review of 
the additional evidence by the RO.  Hence, the Board must 
refer this evidence to the RO for its initial review.

The Board notes that the statutes governing assistance to 
claimants and the benefit of the doubt were amended with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio is completed before 
returning the case to the Board.  In particular, the RO must 
inform the veteran of the VCAA, notify the veteran as to the 
laws and regulations governing his appeal, provide notice as 
to the type of evidence necessary to substantiate the claim, 
provide notice of the veteran's responsibility to provide 
evidence, provide notice of the actions taken by VA and 
request that he provide any evidence in his possession that 
pertains to the claim.  

Even more recently, the Federal Circuit decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3rd 1339 (Fed. Cir. 2003), which made it clear that the 
Board cannot consider evidence in the first instance, and 
that all of the evidence must be reviewed by the RO before it 
is reviewed by the Board.  

In light of the foregoing, the Board remands the case to the 
Agency of Original Jurisdiction for further development and 
adjudication.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the record in 
light of the additional evidence 
submitted directly to the Board, which 
was submitted to the Board without a 
waiver of review by the Agency of 
Original Jurisdiction (AOJ).  

2.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claim.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 and Quartuccio is 
completed.  If the benefit sought on 
appeal remains denied, then the veteran 
and his attorney should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




